

115 SRES 469 IS: Recognizing the historic, cultural, and religious significance of the festival of Vaisakhi, and expressing respect for all communities that celebrate Vaisakhi.
U.S. Senate
2018-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 469IN THE SENATE OF THE UNITED STATESApril 16, 2018Mr. Murphy submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONRecognizing the historic, cultural, and religious significance of the festival of Vaisakhi, and
			 expressing respect for all communities that celebrate Vaisakhi.
	
 Whereas Vaisakhi has been celebrated in the Punjab region of South Asia for centuries and today is also celebrated in communities throughout India, in the United States, and around the world;
 Whereas Vaisakhi is an annual festival celebrating the spring harvest season; Whereas Vaisakhi is of particular significance to the Sikh religion and is one of the most important dates in Sikh history;
 Whereas, for Sikhs, Vaisakhi commemorates the creation of the Khalsa, a fellowship of devout Sikhs, by Guru Gobind Singh in 1699; and
 Whereas Vaisakhi celebrates community, prosperity, and continued progress in the year ahead: Now, therefore, be it
	
 That the Senate— (1)recognizes—
 (A)the historic, cultural, and religious significance of the festival of Vaisakhi; and (B)the significance of Vaisakhi to Sikh communities in the United States and around the world; and
 (2)expresses respect for all communities that celebrate Vaisakhi.